Order entered July 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00036-CV

                      SEIKILOS HOLDINGS, LLC, ET AL., Appellants

                                                 V.

             EDWARD “LANNY” HOULLION, INDIVIDUALLY AND
       AS GENERAL PARTNER OF HOULLION FAMILY, LP, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-13053

                                             ORDER
       We GRANT the July 6, 2015 motion of Vielica Dobbins, Official Court Reporter for the

134th Judicial District Court, for an extension of time to file the reporter’s record. The reporter’s

record shall be filed by JULY 31, 2015.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE